 

 

AO 466A (Rev. 12/09} Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment}

|

UNITED STATES DISTRICT COURT

for the
Northern District of Georgia

United States of America

v. Case No. 2:21-MJ-16-JCF

BRAS SANTILLAN Charging District’s Case No. 21MJ559

 

Nome” me” Some” Some” See” nee”

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court) District of Columbia

 

 

I have been informed of the charges and of my rights to:

(1)
(2)
(3)
(4)

(5)
(6)

retain counsel or request the assignment of counsel if ] am unable to retain counsel;

an identity hearing to determine whether I am the person named in the charges;

production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days otherwise —
unless 1 am indicted — to determine whether there is probable cause to believe that an offense has

been committed;

a hearing on any motion by the government for detention;

request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

J agree to waive my right(s) to:

OOO

an identity hearing and production of the warrant.
a preliminary hearing.
a detention hearing.

an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
be entitled in this district. 1 request that those hearings be held in the prosecuting district, at a time set
by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date:

8/23/2021

 

Signature of defendant's attorney

___AFPD Nicole Kaplan _

Printed name of defendant's attorney
